PER CURIAM.
Clarence Burgess appeals the summary denial of his motion for postconviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. We affirm the trial court’s denial of the motion on the ground that it is facially insufficient. See Saffold v. State, 850 So.2d 574 (Fla. 2d DCA 2003); Fla. R.Crim. P. 3.853(b)(3), (4). Our affirmance is without prejudice to any right Burgess may have to file a facially sufficient motion within sixty days from the date of the issuance of the mandate in this case. See Saffold, 850 So.2d at 577-78; Cherryhomes v. State, 857 So.2d 277 (Fla. 2d DCA 2003).
Affirmed.
FULMER, VILLANTI, and WALLACE, JJ., Concur.